This is a petition for rehearing by Abigail W. Kawananakoa, Alice 17. Macfarlane also requesting the same, of the decision which was reported in 18 Haw. 34, so far as it relates to the following question, namely: “Arc the widow and children entitled to any share of the net income provided in the ninth and tenth clauses of the will pending the closing of administration.” The grounds for rehearing are that the court overlooked and did not consider certain portions of the will and that the decision on the question is open to two constructions and is not clear. Per curiam. This matter was fully argued in the briefs, all the arguments were considered by the court, and no portion of the will was overlooked. The court decided and intended.to decide that the widow and children are not entitled at any time to any share of the net income referred to in the ninth and tenth clauses of the will pending the closing of administration. A reexamination of the matter strengthens that view. The petition for rehearing is denied without argument. Rule 5.